PER CURIAM.
Because Elyse Brady and Valerie Britt failed to comply with a condition precedent under section 163.3215(4), Florida Statutes (1997), before filing their verified complaint in circuit court, we affirm the circuit court’s denial of relief. See Education Dev. Ctr. v. Palm Beach County, 751 So.2d 621, 623 (Fla. 4th DCA 1999) (“Requiring an adversely affected third party to first file a verified complaint with the local government before filing a complaint in court places the governmental entity on notice of the third party’s position and intent to pursue that position in court.”); Bal Harbour Village v. City of North Miami, 678 So.2d 356, 360-61 (Fla. 3d DCA 1996); Board of Trustees of the Internal Improvement Trust Fund v. Seminole County, 623 So.2d 593, 595-96 (Fla. 5th DCA 1993).
DAVIS, BENTON, and PADOVANO, JJ., CONCUR.